Title: To Thomas Jefferson from J. Phillipe Reibelt, 21 April 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                     
                        Monsieur le President!
                            Baltimore le 21 Avr. 1805
                        
                        Venant d’apprendre par les Gazettes, que Vous etes de retour a la làpilate, je m’empresse, de Vous en presenter mes felicitations sinceres—j’ose en méme tems Vous observer, que le petit paquet (contenant Plutarque de la Jeunesse, et 1 Vol. des Oeuvres de Plutarque, nouv. edit. de Cussaì) dont Vous m’avez marquè le 7 Mars, qu’il me sera renvoyè de Suite—ne m’est pas encore parvenu; et je Vous prie d’accepter mes respects les plus profonds e les plus cordiales
                        
                            
                        Reibelt.
                        
                    
                     P.S.
                     Si dans votre famille on desirait d’avoir un parfait Gouverneur des enfans—je pourrois Vous en adresser un—recomandable Sous tous les rapports, qui apres avoir fait des grands Voyages en Europe, at pris le Grade de Docteur en Droits, etait avocat a Liége—Il possese les langues francaises, allemande, Italienne, Espagnole, Anglaise, Latine, et grecque—et est capable de donner des instructions dans toutes les branches de Literature. Un homme rare pour ses talens, ses Connaissances, et sa Moralite—Il a quittè notre pays par principe.—
                  
               